                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                          CIVIL ACTION NO. 1:18-CV-00120-GNS


ERICK AMOX                                                                          PLAINTIFF


v.


SOUTH KENTUCKY RURAL ELECTRIC
COOPERATIVE CORPORATION                                                           DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion for Summary Judgment (DN 28).

The motion is now ripe for adjudication. For the reasons that follow, Defendant’s motion is

GRANTED.

                                   I.      BACKGROUND

       Plaintiff Erick Amox (“Amox”) worked as an at-will employee for Defendant South

Kentucky Rural Electric Cooperative Corporation (“South Kentucky”) for more than twelve years.

(Def.’s Mem. Supp. Mot. Summ. J. 1, DN 28-1). Amox first worked as an apprentice lineman and

then as a lead lineman, and held a commercial driver’s license (“CDL”) as part of his work. (Amox

Dep. 28:19-31:15, 41:6-42:1, 43:22-44:18, 58:8-59:3, Mar. 12, 2019, DN 22; Def.’s Mem. Supp.

Mot. Summ. J. 1-3; Pl.’s Resp. Def.’s Mot. Summ. J. 1, 6, DN 29). On June 13, 2018, Amox was

subjected to a drug test,1 which came back positive for Tetrahydrocannabinol (“THC”). (Def.’s

Mem. Supp. Mot. Summ. J. 1-2; Pl.’s Resp. Def.’s Mot. Summ. J. 3; Holt Dep. 35:5-18, Aug. 29,

2019, DN 23). Amox was then terminated. (Def.’s Mem. Supp. Mot. Summ. J. 3; Pl.’s Resp.


1
 Amox continuously characterizes this drug test as “illegal” yet provides no explanation for that
characterization. (Pl.’s Resp. Def.’s Mot. Summ. J. 2-6, 9-10, 12).
                                               1
Def.’s Mot. Summ. J. 4). Amox claims that cannabidiol (“CBD”) oil, which he took for “extensive

joint pain and inflammation in his hands and knees”, caused his drug test to come back positive.

(Amox Dep. 79:22-80:20; Pl.’s Resp. Def.’s Mot. Summ. J. 3).

       Amox brought this action in Kentucky state court on August 8, 2018, asserting a claim of

wrongful termination. (Notice Removal Ex. A, at 3, 5-6, DN 1-1). Amox also claimed a violation

of procedural due process under the Fourteenth Amendment, which was the basis for South

Kentucky’s removal to this Court. (Notice Removal Ex. A, at 5-6; Notice Removal 2, DN 1).

Amox has since withdrawn his procedural due process claim after recognizing its futility, so all

that remains for resolution is South Kentucky’s motion for summary judgment on Amox’s

wrongful termination claim. (Pl.’s Resp. Def.’s Mot. Summ. J. 7; Def.’s Mot. Summ. J. 1, DN

28).

                                    II.      JURISDICTION

       Jurisdiction in this action is based on federal question and supplemental jurisdiction. Amox

originally asserted a violation of procedural due process under the Fourteenth Amendment to the

United States Constitution. See 28 U.S.C. § 1331; (Notice Removal Ex. A, at 5-6). Supplemental

jurisdiction affords jurisdiction over Amox’s state law wrongful termination claim. See 28 U.S.C.

§ 1367(a); (Notice Removal Ex. A, at 4-5).

       As Amox has withdrawn his procedural due process claim, all that remains is Amox’s state

law claim. Courts are strongly encouraged to consider the issue of remand to state court after all

federal claims have been dismissed and diversity jurisdiction is not present.2 See Arrington v. City

of Raleigh, 369 F. App’x 420, 421 (4th Cir. 2010) (“[T]he district court should have remanded the



2
 Diversity jurisdiction is not present here because Amox is a resident of Kentucky, and South
Kentucky is incorporated in and has its principal place of business in Kentucky. (Notice Removal
Ex. A, at 3); see 28 U.S.C. § 1332(a)(1), (c)(1).
                                                 2
case to state court upon the dismissal of all federal claims, even in the absence of a motion from

the parties that it do so.”). “A district court’s decision whether to exercise [] jurisdiction after

dismissing every claim over which it had original jurisdiction is purely discretionary.” Carlsbad

Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (citations omitted). The Sixth Circuit in

Gamel v. City of Cincinnati, 625 F.3d 949 (6th Cir. 2010), explained the proper analysis:

       “When all federal claims are dismissed before trial, the balance of considerations
       usually will point to dismissing the state law claims, or remanding them to state
       court if the action was removed.”

       There are, however, circumstances where a district court should retain
       supplemental jurisdiction even if all of the underlying federal claims have been
       dismissed. In Harper v. AutoAlliance Intern., Inc., 392 F.3d 195 (6th Cir. 2004),
       for example, the court found that the following factors weighed in favor of retaining
       supplemental jurisdiction over the remaining state-law claims: (1) the plaintiff had
       engaged in forum manipulation by deciding to dismiss his federal-law claims only
       after the case had been on the district court’s docket for 11 months, (2) the parties
       had completed discovery, and (3) the defendants’ summary-judgment motions were
       ripe for decision. Moreover, the district court “was familiar with the facts of the
       case and already had invested significant time in the litigation.” This court
       therefore concluded that the district court had properly exercised supplemental
       jurisdiction over the remaining state-law claims.

Id. at 952 (internal citations omitted) (citation omitted). Gamel also pointed to evaluation of the

Carnegie-Mellon factors in determining whether the district court should retain supplemental

jurisdiction over the claims: “the values of judicial economy, convenience, fairness, and comity.”

Id. at 951-52 (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)).

       Application of Gamel, Harper, and Carnegie-Mellon favors retaining jurisdiction over this

case. This case has been on the Court’s docket since August 28, 2018, discovery is complete, and

South Kentucky’s motion for summary judgment is ripe for decision. (Notice Removal 4;

Scheduling Order 2, DN 8; Def.’s Reply Mot. Summ. J. 7, DN 30). As such, judicial economy

and convenience weigh in favor of retaining jurisdiction over this case. As explained below , the

issues on summary judgment are straightforward and require simple application of Kentucky law

                                                 3
to the extent it is applicable, so fairness and comity are seemingly inapplicable here. For these

reasons, the Court will retain jurisdiction over this case.

                                III.    STANDARD OF REVIEW

       In ruling on a motion for summary judgment, the Court must determine whether there is

any genuine issue of material fact that would preclude entry of judgment for the moving party as

a matter of law. See Fed. R. Civ. P. 56(a). The moving party bears the initial burden of stating

the basis for the motion and identifying evidence in the record that demonstrates an absence of a

genuine dispute of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the

moving party satisfies its burden, the non-moving party must then produce specific evidence

proving the existence of a genuine dispute of fact for trial. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986).

       While the Court must view the evidence in the light most favorable to the non-moving

party, the non-moving party must do more than merely show the existence of some “metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986) (citation omitted). Rather, the non-moving party must present specific facts proving

that a genuine factual dispute exists by “citing to particular parts of the materials in the record” or

by “showing that the materials cited do not establish the absence . . . of a genuine dispute . . . .”

Fed. R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in support of the [non-

moving party’s] position will be insufficient” to overcome summary judgment. Anderson, 477

U.S. at 252.




                                                  4
                                     IV.     DISCUSSION3

       As the Kentucky Supreme Court recently noted regarding the tort of wrongful discharge

under Kentucky law:

       Ordinarily, an at-will employee may be discharged “for good cause, for no cause,
       or for a cause that some might view as morally indefensible.” However, there is “a
       narrow public policy exception” to the terminable-at-will doctrine, which is subject
       to the following limitations:

           1) The discharge must be contrary to a fundamental and well-defined
           public policy as evidenced by existing law[;]

           2) That policy must be evidenced by a constitutional or statutory
           provision[;] [and]

           3) The decision of whether the public policy asserted meets these criteria
           is a question of law for the court to decide, not a question of fact.

       Only three circumstances exist in which a discharge will be actionable as contrary
       to public policy: (1) when there are “explicit legislative statements prohibiting the
       discharge,” (2) when “the alleged reason for the discharge . . . was the employee’s
       failure or refusal to violate a law in the course of employment,” or (3) when “the
       reason for the discharge was the employee’s exercise of a right conferred by well-
       established legislative enactment.” Further, the public policy involved must have
       an employment-related nexus.

Marshall v. Montaplast of N. Am., Inc., 575 S.W.3d 650, 652 (Ky. 2019) (internal citations

omitted) (citation omitted).

       Amox asserts that he has an actionable right against South Kentucky for wrongful

termination because public policy in Kentucky establishes an affirmative right to use CBD oil

outside of the workplace that an employer cannot infringe upon. (Pl.’s Resp. Def.’s Mot. Summ.

J. 7-10). Amox points to the Kentucky legislature’s declaration of hemp as an agricultural crop

and the removal of CBD products derived from industrial hemp from the list of controlled



3
  The parties agree that Kentucky state law forms the substantive law governing Amox’s wrongful
termination claim. (Def.’s Mem. Summ. Mot. Summ. J. 6-8; Pl.’s Resp. Def.’s Mot. Summ. J. 7-
12).
                                                5
substances in Kentucky as statutory pronouncements of his uninfringeable right to use CBD oil

outside of the workplace. See KRS 260.852; KRS 218A.010(28); (Pl.’s Resp. Def.’s Mot. Summ.

J. 8). Amox’s argument is similar to the one the Kentucky Supreme Court rejected in Marshall.

       In Marshall, the plaintiff was terminated allegedly for informing her coworkers that one of

their supervisors was a registered sex offender. Marshall, 575 S.W.3d at 651. The plaintiff argued

that her right to inform her coworkers of this alleged fact was protected by the Sex Offender

Registration Act. Id. at 652. Specifically, the plaintiff pointed to KRS 17.510(8), which provides

that a sex offender must sign a sex offender registration form that shall include registrant

information for “public dissemination,” and KRS 17.580(4)(b), which provides that “[a]ny

person . . . acting in good faith in disseminating . . . information previously disseminated by the

Department of Kentucky State Police shall be immune from criminal and civil liability for the

dissemination . . . .” Marshall, 575 S.W.3d at 652 (quoting KRS 17.510(8); KRS 17.580(4)(b)).

The Court in Marshall, however, refused to “find an explicit right to disseminate information from

the [sex offender] registry in a private workplace” because there was no “employment-related

nexus” between the statute and the workplace to form the basis for a wrongful termination suit.

Marshall, 575 S.W.3d at 655-56.

       The Court in Marshall reviewed extensive wrongful termination precedent and found that

“[a]ll of the statutory rights previously recognized by the Court, specifically in [other cases], were

explicitly stated in the statute by language such as ‘Employees may, free from restraint or coercion’

and ‘No person, including but not limited to an employer . . . shall prohibit.’” Id. at 656. Because

no such language existed in KRS 17.510(8) and 17.580(4)(b), the Court refused to find an

employment-related nexus:

       As a matter of principle, this Court may disapprove of the firing of an employee
       merely for disclosing to fellow employees information contained on the sex

                                                  6
       offender registry. We cannot, however, find the right to disclose the information
       in the Sex Offender Registration Act. Should members of the legislature agree with
       our disapproval of a termination on these grounds, it is their duty to include a right
       to disseminate this information in the statutes themselves. The statute must make
       clear that it intends to protect employees in their employment situation. As much
       as we may wish to, this Court cannot, by judicial fiat, insert that right into the
       statutory scheme.

       Any right that we find in the Sex Offender Registration Act is implicit and intuitive,
       as opposed to an explicit right related to employment as required by [Kentucky
       law].

Id. at 655-56 (citations omitted).

       The same situation described in Marshall exists in the present case—there is no language

in the statutes Amox points to establishing any requisite employment-related nexus. KRS 260.852

articulates the Kentucky General Assembly’s policy of promoting “hemp [as] a viable agricultural

product in the Commonwealth”, and KRS 218A.010(28) states that the term “marijuana” does not

include CBD products used for certain purposes.            Neither statute, however, discusses an

employee’s ability to use CBD oil outside of the workplace without consequences, prohibits an

employer from terminating an employee for using CBD oil, or even hints at the regulation of the

employer-employee relationship. Simply put, there is no indication that the Kentucky General

Assembly intended to prevent South Kentucky from terminating Amox for failing a drug test

stemming from his use of CBD oil. See also Casias v. Wal-Mart Stores, Inc., 695 F.3d 428, 431-

32, 434-37 (6th Cir. 2012) (holding that the Michigan Medical Marihuana Act legalizing medical

marijuana “does not impose restrictions on private employers” from firing employees legally using

medical marijuana outside of work).

       Amox also points to KRS 336.700(2), which provides an employer cannot “diminish any

existing . . . right . . . to which [an] employee . . . would otherwise be entitled under any provision

of the Kentucky Revised Statutes[,]” and KRS 446.070, which allows for a private right of action



                                                  7
for the violation of a statute, as further support for the sustainability of his wrongful termination

claim. This assertion lacks merit, however, because claims under those statutes must be predicated

on the existence of a right to use CBD oil outside of the workplace without employment-related

consequences, which, as discussed above, does not exist. Furthermore, use of those general

statutes to establish the requisite employment-related nexus would be directly contrary to the

Kentucky Supreme Court’s specificity requirement discussed in Marshall. Amox’s argument is

that an employee can never be fired for engaging in any activity outside of work that is not

expressly prohibited by Kentucky law would eviscerate employment at-will in Kentucky. In light

of the Kentucky Supreme Court’s recent decision in Marshall, this argument is rejected.

       As a final matter, in his response to South Kentucky’s motion for summary judgment,

Amox attempts to assert an entirely different rationale for his wrongful discharge claim which is

not in his Complaint and that he was actually precluded from asserting in this case by the

Magistrate Judge. (Pl.’s Mot. Modify Scheduling Order 1-2, DN 11; Order 2-5, DN 14). On

March 5, 2019, four months after the scheduling order deadline for amending pleadings had

passed, Amox sought to amend his Complaint to add “an additional cause of action for Wrongful

Discharge Contrary to Public Policy or Retaliatory Discharge . . . .” (Order 4; Pl.’s Mot. Modify

Scheduling Order ¶ 5; Proposed First Am. Compl. ¶¶ 22-28, DN 11-1). As the basis for this claim,

Amox asserted that the reason given by South Kentucky for his termination, i.e. the failed drug

test, was pretext and that the true reason for Amox’s termination was his disclosure of South

Kentucky’s potential safety violations. (Proposed First Am. Compl. ¶¶ 22-28; Pl.’s Resp. Def.’s

Mot. Summ. J. 10-12). The Magistrate Judge, however, found that Amox failed to show “good

cause” as required by Fed. R. Civ. P. 16(b)(4) to amend the scheduling order and denied Amox’s

request to add that claim. (Magistrate Judge Order 3-5).



                                                 8
          Now, in his response to South Kentucky’s motion for summary judgment, Amox is

attempting to circumvent the Magistrate Judge’s Order by couching his original wrongful

termination claim as a general “claim simply alleg[ing] that Defendant . . . wrongfully terminated

his employment against the public policy of Kentucky” and the basis for that retaliatory

termination claim as support for his more general argument that he was wrongfully terminated.

(Pl.’s Resp. Def.’s Mot. Summ. J. 10). As mentioned, however, Amox’s original Complaint in

this case makes no mention of having been terminated for speaking up about safety concerns in

the workplace. (Pl.’s Resp. Def.’s Mot. Summ. J. 10-12). Amox cannot now assert in his response

to South Kentucky’s motion for summary judgment what he failed to allege in the Complaint and

was precluded from asserting by a previous court order. See Tucker v. Union of Needletrades,

Indus. & Textile Emps., 407 F.3d 784, 787-89 (6th Cir. 2005) (affirming the district court’s refusal

to consider a new claim asserted for the first time in a response to a motion for summary judgment

because the plaintiff failed to plead the claim and the defendants never had notice of the claim);

see also Edwards v. Niles Sales & Serv., Inc., 439 F. Supp. 2d 1202, 1224-25 (S.D. Fla. 2006),

overruled on other grounds by Lewis v. City of Union City, 918 F.3d 1213, 1217-18 (11th Cir.

2019) (holding that plaintiff was precluded from asserting additional bases for a claim not

previously asserted in the complaint in a response to a motion for summary judgment) (citations

omitted). As such, the Court will not consider Amox’s allegations pertaining to his retaliation

claim.4



4
  Even if the Court were to consider Amox’s allegation that South Kentucky terminated him as
retaliation for reporting safety violations, the factual basis for that allegation is lacking. Amox
claims that his June 25, 2018, termination stemmed from animus over a 2016 confrontation with
South Kentucky management regarding a potential safety violation. (Pl.’s Resp. Def.’s Mot.
Summ. J. 2-4, 11-12). The period of time between these two actions undermines Amox’s assertion.
See generally Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273-74 (2001) (“The cases that
accept mere temporal proximity between an employer’s knowledge of protected activity and an
                                                 9
          Because no Kentucky statute establishes Amox’s right to use CBD oil outside of work

without interference by his employer, Amox cannot maintain a wrongful termination claim on this

basis. As such, summary judgment will be granted in favor of South Kentucky and Amox’s claims

against South Kentucky will be dismissed with prejudice.5

                                      V.      CONCLUSION

          For the reasons set forth above, IT IS HEREBY ORDERED that Defendant’s Motion for

Summary Judgment (DN 28) is GRANTED.                     Plaintiff’s claims against Defendant are

DISMISSED WITH PREJUDICE. The Clerk is directed to strike this matter from the active

docket.




                                                                      March 31, 2020



cc:       counsel of record




adverse employment action as sufficient evidence of causality to establish a prima facie case
uniformly hold that the temporal proximity must be ‘very close.’ Action taken (as here) 20 months
later suggests, by itself, no causality at all.” (internal citations omitted))). Furthermore, deposition
testimony from two South Kentucky employees suggests that other employees, who were not
terminated by South Kentucky, were actually more vocal about the incident than Amox. (Staton
Dep. 48:2-21, Aug. 23, 2019, DN 25; Holt Dep. 13:5-14:17). The fact that employees who were
more vocal about the 2016 incident were not fired seriously undermines Amox’s retaliation
argument.
5
  See Rivera v. PNS Stores, Inc., 647 F.3d 188, 194 (5th Cir. 2011) (dismissing claim with prejudice
on motion for summary judgment after recognizing that “[s]ummary judgment . . . is the procedural
equivalent of a trial and is an adjudication of the claim on the merits.” (citation omitted)).
                                                  10
